Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-12-00419-CR

                                   Robert G. POSOS,
                                       Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 2, Bexar County, Texas
                                 Trial Court No. 298496
                       The Honorable Jason Wolff, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED August 7, 2013.


                                                _____________________________
                                                Marialyn Barnard, Justice